Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: it appears in paragraph [0048], line 1, of specification (Publication US 2020/0335959), the reference number “1” should be changed to – 12 – which refers to “a central cross arm.” However, in the original specification, paragraph [0041] on page, the reference number “12” is correct. It appears that the Publication has a typo error. However, the clarification must be made. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the boom of a crane” as recited in claim 1, line 1. 
Moreover, there is no antecedent basis for “the assembly of the main body” as recited in claim 2, line 1.
Further, there is no antecedent basis for “the length of the main body” as recited in claim 3, line 1 or “the length of any of the individual load-bearing members prior to assembly of the conductor lift” as recited in claim 3, lines 2-3. It is pointed out that the known structure such as “the diameter of a circle” “the length of a pencil or a beam” is understood, but the recited claims 1-3 fail to particularly point out and distinctly claim the subject matter such as “the boom of a crane,” “the assembly of the main body,” or “the length of any of the individual load-bearing members. 
The exact meaning of the recitation of “the removable connections between the insulator stems and the extension arms are removed, the insulator stems may be slid lengthwise along the respective arms to a new position” as recited in claim 6 is not clearly understood as to how “the removable connections between the insulator stems and the extension arms” are removed, or how “the insulator stems” may be “slid lengthwise along the respective arms to a new position.” 
Claim 21 which depends on claim 9 is identical to claim 8. It appears that claim 21 should depend on claim 19, instead of claim 9. Note that the dependent claims 22-24 further depend on claim 21. Also note that claim 22 is identical to claim 9. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 10, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fritel et al. (US 2015/0030426).  
RE claim 1, Fritel et al. (US 2015/0030426) discloses a conductor lift (see Figs. 1-13) (see Exhibit A) that may be mounted to a boom (102) of a crane (see Fig. 12), aerial lift, or transport vehicle (100)  that has a main body comprised of three load-bearing members (104, 106, 122, and 123) (see Fig. 1) which may be assembled by removably connecting the three load-bearing members.
RE claim 2, Fritel et al. conductor lift (US 2015/0030426) could be assembled a main body and conductor lift (10) of be accomplished solely with manual labor using only removable connectors such as brackets (114, 116) (see Figs. 1 and 12) which are removably positionable along the arms (104, 106) (see paragraph [0045]). 
Exhibit A 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


RE claims 4 and 10, Fig. 1 of Fritel et al. conductor lift (US 2015/0030426) (see Exhibit A) teaches the three load-bearing members of the main body are: a central frame (104 and 106); a first extension arm (122) capable of slidable engagement with, and removable connection to, the central frame via a bracket (114) (see paragraph [0045]).; a second extension arm (123) capable of slidable engagement with, and removable connection to, the central frame via a bracket (116) (see paragraph [0045]).
RE claims 5 and 10, Fig. 1 of Fritel et al. conductor lift (US 2015/0030426) (see Exhibit A) further shows a mounting plate (228) and other mounting members (212, 22) (see Fig. 14), which are a means for mounting the conductor lift to a boom (102); is further comprised of: an insulator stem (108) removably connected to the central frame; an insulator stem (124) and a wire or conductor holder (132) removably connected to the first extension arm; an insulator stem (126) and a wire or conductor holder (132) removably connected to the second extension arm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fritel et al. conductor lift (US 2015/0030426).
Fritel et al. conductor lift (US 2015/0030426), as presented above, does not specifically show the structural dimension of the elements such as “the length of the main body of the conductor lift when assembled in a work-ready configuration is at least twice the length of any of the individual load-bearing members prior to assembly of the conductor lift.” However, it would have been obvious to those skilled in the lifting and supporting art to optimize the length of the main body (104, 106) with respect to the length of each load bearing member (122, 123) of Fritel et al. conductor lift (US 2015/0030426) to securely and firmly support the desired items or loads to a user. 
Allowable Subject Matter
Claims 17-20 and 25-30 are allowed.
Claims 6-9 and 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that the claims 21-24 would be allowed if claim 21 depends on claim 19, instead of claim 9. 
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 25, the clams recite the allowable subject matter, i.e., “the respective insulator stems, being connected to the first extension arm and the second extension arm, are slidably engaged along at least a portion of the length of said extension arms” where Fritel et al. conductor lift (US 2015/0030426) does not specifically teach or suggest the respective insulator stems (124, 126) are slidably engaged along at least a portion of the length of said extension arms. 
RE claims 11 and 17, the claims specifically recite “means for detachably connecting one of the insulator stem subassemblies to each of the arm sliders and to the central frame; means for detachably connecting the first extension arm and the second extension arm to the central frame so that they may be temporarily held in selected positions in relation to the central frame for as long as desired; means for detachably connecting the each of the arm sliders to its respective extension arm so that the arm sliders may be temporarily held in a selected position in relation to the respective extension arms for as long as desired” where Fritel et al. conductor lift (US 2015/0030426) does not specifically teach or suggest the specific structural elements as recited. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carreira; Tony and Sharpe; Robert F. shows a power hot line support.
Emond; Laval, Difford; Paul A., and DAYMON JR WILLIAM G provide a loading support device. 
STEWART GLENN F discloses a lifting device.
Samuelsson; Mats displays a lifting mast connected to a crane. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651